DETAILED ACTION
This office action is in response to amendment filed on 8/29/2022.
Claims 7 and 14 are cancelled.
Claims 1 – 3, 6, 8 – 10, 13, 15 – 17 and 20 are amended.
Claims 1 – 6, 8 – 13 and 15 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6, 8 – 13 and 15 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 20 of copending Application No. 17/150193 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the reference applications are functionally identical to each other with only few wording differences.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chishti (US 20160080573), in view of Flockhart et al (US 20070071222, hereinafter Flockhart).

As per claim 1, Chishti discloses: A method comprising: 
determining, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, an integer greater than 1; (Chishti [0041]: “This example addresses a simplified hypothetical case (Queue 100) in which two types of contacts may be assigned to either of two agents in an environment in which the contact center is seeking to maximize sales. The two evenly distributed contact types are a “60% Contact” and “20% Contact”, with the former more likely to make a purchase. The two agents are a “50% Agent” and a “30% Agent”, with the former more likely to make a sale”. Examiner notes that the number of agents available is mapped to the claimed integer.)
determining, by the at least one computer processor, an ordered set of the contacts; (Chishti [0082]: “a contact center switch will typically connect the newly available agent to whichever contact has been waiting on hold in the queue for the longest amount of time as in a “fair” FIFO strategy or a PBR strategy when agent choice is not available. In some contact centers, priority queuing may also be incorporated”.)
and selecting, by the at least one computer processor, a contact of the truncated ordered set of contacts for pairing to an agent based on the pairing strategy. (Chishti [0040]: “BP improves performance by assigning agent and contact pairs in a fashion that takes into consideration the assignment of potential subsequent agent and contact pairs such that when the benefits of all assignments are aggregated they may exceed those of FIFO and PBR strategies. In some cases, BP results in instant contact and agent pairings that may be the reverse of what FIFO or PBR would indicate. For example, in an instant case BP might select the shortest-waiting contact or the lowest-performing available agent. BP respects “posterity” inasmuch as the system allocates contacts to agents in a fashion that inherently forgoes what may be the highest-performing selection at the instant moment if such a decision increases the probability of better contact center performance over time”.)

Chishti did not disclose:
wherein the integer is greater than 1 and less than a total number of contacts;
applying, by the at least one computer processor, a pairing strategy configured to truncate the ordered set of the contacts to a length equal to the integer; 

However, Sridharan teaches:
wherein the integer is greater than 1 and less than a total number of contacts; (Flockhart [0043] – [0044]: examiner notes that it is obvious that certain scenarios would result in more calls than agents available.)
applying, by the at least one computer processor, a pairing strategy configured to truncate the ordered set of the contacts to a length equal to the integer; (Flockhart figure 3 and [0060]: “determines whether conditions are suitable for intra-enterprise contact delivery. This determination is made by applying a number of filters. The filters generally determine that intra-enterprise contacts are not to be delivered due to the contact center state, which is defined by one or more selected metrics. Exemplary filters would prevent delivery of intra-enterprise contacts when the number of agents in the contact center servicing all or a subset of the contact queues 208 and 250 is less than a selected number (or minimum staffing level)... and when a contact skill or queue is in jeopardy (due to noncompliance with target service time(s) (e.g., EWT, PWT, or actual (oldest) wait time))”; [0062]: “selects a highest priority, oldest waiting work item in step 312”; [0063]: “the selected work item is provided to the available agent”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Flockhart into that of Chishti in order to filter the set of contacts to provide a plurality of contacts, wherein the plurality of contacts comprises N contacts, wherein the filtering is based on a wait time of each contact of the plurality of contacts. One of ordinary skill in the art can easily see that filtering the contacts based on acceptable wait time would help improve the efficiency of the call center and enhance the overall appeals of all references and is therefore rejected under 35 USC 103.


As per claim 2, Chishti and Flockhart further teach:
The method of claim 1, wherein the determining an integer provides an integer having a higher value, and wherein the integer having a higher value decreases a likelihood of the pairing strategy selecting a longest-waiting contact of the truncated ordered set of the contacts.  (Chishti [0041]: “This example addresses a simplified hypothetical case (Queue 100) in which two types of contacts may be assigned to either of two agents in an environment in which the contact center is seeking to maximize sales. The two evenly distributed contact types are a “60% Contact” and “20% Contact”, with the former more likely to make a purchase. The two agents are a “50% Agent” and a “30% Agent”, with the former more likely to make a sale”; [0040]: “BP improves performance by assigning agent and contact pairs in a fashion that takes into consideration the assignment of potential subsequent agent and contact pairs such that when the benefits of all assignments are aggregated they may exceed those of FIFO and PBR strategies. In some cases, BP results in instant contact and agent pairings that may be the reverse of what FIFO or PBR would indicate. For example, in an instant case BP might select the shortest-waiting contact or the lowest-performing available agent. BP respects “posterity” inasmuch as the system allocates contacts to agents in a fashion that inherently forgoes what may be the highest-performing selection at the instant moment if such a decision increases the probability of better contact center performance over time”. Examiner notes that the number of agents available to run BP would result in less likelihood that FIFO scheduling strategy is used.)

As per claim 3, Chishti and Flockhart further teach:
The method of claim 1, wherein the selecting further comprises selecting a lower priority contact while the truncated ordered set of the contacts comprises an available higher priority contact. (Chishti [0053])

As per claim 4, Chishti and Flockhart further teach:
The method of claim 1, wherein the integer comprises one of: 3, 6, 10, and 20. (Chishti [0041], examiner notes that the claimed value of N is just an arbitrary value and is not given patentable weight here.)

As per claim 5, Chishti and Flockhart further teach:
The method of claim 1, wherein the integer comprises at least 10. (Chishti [0041], examiner notes that the claimed value of N is just an arbitrary value and is not given patentable weight here.)

As per claim 6, Chishti and Flockhart further teach:
The method of claim 1, wherein the truncated ordered set of the contacts comprises at least one contact associated with a lower priority and at least one contact associated with a higher priority. (Chishti [0036])  


As per claim 8, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory computer processor readable medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer processor readable medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer processor readable medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer processor readable medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer processor readable medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer processor readable medium variant of claim 6 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6, 8 – 13 and 15 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196